Guerry, J.
The defendant was charged with the offense of “keeping, maintaining, and carrying on a lottery,” known as a “number game.” Penal Code, § 398. The.evidence of the character of the lottery and its method of operation was substantially the same as that set out in Cutcliff v. State, 51 Ga. App. 40 (179 S. E. 568). The defendant was captured by officers in an automobile, which he was driving, only after he had led them a chase about the streets of the City of Atlanta, during which time he drove his car at a speed of 75 to' 80 miles per hour. In the car was found a sack of lottery tickets, dated the same day. The tickets were in different handwritings, and represented sales of chances to different and numerous people. The defendant was, from all appearances, the “pick-up” man of the organization carrying on the lottery. The crime charged was a misdemeanor, in which all persons who aid or abet in the commission of the scheme are principals. The evidence was sufficient to exclude every reasonable hypothesis save that of the guilt of the accused. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.